Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 2, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed September 2, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00785-CV
____________
 
IN RE RUDY APOLINAR, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
August 22, 2008, relator, Rudy Apolinar, filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
presiding judge of the 351st District Court of Harris County to provide him a
record at no cost so that he can pursue an out-of-time appeal or a habeas
corpus.  
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.  
 
PER CURIAM




 
Petition Denied and Memorandum
Opinion filed September 2, 2008.
Panel consists of Chief Justice
Hedges and Justices Guzman and Brown.